16 F.3d 1223NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Luther WILLIAMS, Petitioner-Appellee,v.Al C. PARKE, Warden, Respondent-Appellant.
No. 93-5448.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1994.

Before:  NELSON and NORRIS, Circuit Judges;  ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Warden Al C. Parke appeals the order of the district court granting habeas corpus relief to petitioner, Luther Williams.


2
On appeal Parke raises one issue:  that an independent and adequate state ground existed for the district court to find that Williams' petition was barred by a procedural default because he failed to comply with Kentucky's requirement that he raise any challenge to the validity of the prior felony conviction at his persistent felony offender trial.   See Alvey v. Commonwealth, 648 S.W.2d 858 (Ky.1983).  However, as Williams points out, Parke waived that issue by not raising it in the district court.  He may not raise the issue for the first time on appeal.   United States v. Nagi, 947 F.2d 211, 213 (6th Cir.1991), cert. denied, 112 S.Ct. 2309.  (1992)


3
Because Parke abandoned the issues he argued below and waived the only issue raised on appeal by not having brought it to the attention of the district court, the order of the district court filed on March 18, 1993 is affirmed.